Citation Nr: 0527187	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-21 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
neck injury.

2.	Entitlement to service connection for a disability 
manifested by numbness and tingling of the fingers, claimed 
as secondary to service-connected diabetes mellitus.

3.	Entitlement to service connection for a disability 
manifested by numbness and tingling of the fingers, on a 
direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1967 to January 
1973.     

The present matters come before the Board of Veterans' 
Appeals (Board) by way of July 2002 and August 2003 RO rating 
decisions.  In its July 2002 decision, the RO denied service 
connection for the residuals of a neck injury.  In January 
2003, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in June 2003, and the 
veteran filed a substantive appeal in August 2003.  

Thereafter, in a August 2003 rating decision, the RO denied 
service connection for numbness and tingling of the fingers.  
In April 2004, the veteran filed a NOD.  A SOC was issued in 
September 2004, and the veteran filed a substantive appeal 
later that month.  

In accordance with the veteran's request in his August 2003 
and September 2004 substantive appeals, he was scheduled to 
testify at a June 2005 videoconference hearing before a 
Veterans Law Judge (VLJ) at the RO; however, the record 
indicates that the veteran cancelled this hearing.  

During the pendency of the appeal, in August 2004, the 
veteran appointed The Disabled American Veterans as his new 
representative, to replace The American Legion.  The Board 
recognizes the change in representation.  

The Board also notes that the RO in the August 2003 rating 
decision on appeal has considered the matter of service 
connection for numbness and tingling of the fingers on both a 
direct and secondary basis.  In view of the Board's separate 
dispositions on each of these theories of entitlement, the 
Board has characterized this matter as encompassing the two 
issues on the title page.

The Board's decisions denying the veteran's claims for 
service connection for the residuals of a neck injury, and 
for a disability manifested by numbness and tingling of the 
fingers, secondary to diabetes mellitus, are set both below.  
The claim for service connection for a disability manifested 
by numbness and tingling of the fingers, on a direct basis, 
is addressed in the remand following the order; this matter 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims for service connection for the 
residuals of a neck injury, and for a disability manifested 
by numbness and tingling of the fingers, as secondary to 
service-connected diabetes mellitus, has been accomplished.

2.	The record does not reflect any evidence of a neck injury 
in service.

3.	The most persuasive medical evidence on the matter of 
whether there is a nexus between current diagnosed conditions 
involving the cervical spine, and the veteran's military 
service, weighs against the claim.

4.	The most persuasive medical evidence on the question of 
whether there is a medical relationship between a disability 
manifested by numbness and tingling, and the veteran's 
service-connected diabetes mellitus, weighs against the 
claim.


CONCLUSIONS OF LAW

1.	The criteria for service connection for the residuals of a 
neck injury are not met.    38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.	The criteria for service connection for a disability 
manifested by numbness and tingling of the fingers, as 
secondary to service-connected diabetes mellitus, are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for service 
connection for the residuals of a neck injury, and for a 
disability manifested by numbness and tingling of the 
fingers, as secondary to service-connected diabetes mellitus, 
has been accomplished.  

Through the June 2003 and September 2004 SOCs, the September 
2004 and March 2005 supplemental SOCs (SSOCs), and the RO's 
letter of March 2002, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claims.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the 
claims.  Pursuant to the aforementioned documents, the 
veteran also has been afforded the opportunity to present 
evidence and argument in support of his claims.  In its March 
2002 letter, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
VA treatment records, employment records, or records from 
other Federal agencies, as well as requested that the veteran 
submit any additional evidence in his possession.  Through 
this letter, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by          38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the July 2002 and August 2003 rating actions on appeal.  The 
Board finds that the lack of full, pre-adjudication notice in 
this case does not, in any way, prejudice the veteran.  In 
this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
in this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his 
claims were fully developed and re-adjudicated after notice 
was provided.
 
With regard to the veteran's claim for service connection for 
the residuals of a neck injury, as indicated above, the RO 
issued the June 2003 SOC explaining what was needed to 
substantiate the claim within five-months of the veteran's 
January 2003 NOD of the July 2002 rating decision on appeal, 
and the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its March 2002 letter; neither 
in response to this letter, nor at any other point during the 
pendency of this appeal, has the veteran informed the RO of 
the existence of any evidence that has not already been 
obtained.

As regards the claim for service connection for a disability 
manifested by numbness and tingling of the fingers, as 
secondary to service-connected diabetes mellitus, the RO 
issued the September 2004 SOC explaining what was needed to 
substantiate this claim within five-months of the veteran's 
April 2004 NOD of the August 2003 rating decision denying 
that claim, and the veteran was thereafter afforded the 
opportunity to respond.  Additionally, the RO informed the 
veteran of the VCAA duties to notify and assist in its March 
2002 letter; neither in response to that letter, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any outstanding 
evidence.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims being 
decided.  As indicated below, the RO has obtained the 
veteran's service medical records (SMRs), service personnel 
records, and outpatient treatment reports from the Charleston 
VA Medical Center (VAMC) in Charleston, South Carolina, dated 
from January 2002 to May 2002, and from June 2003 to February 
2005.  The RO has also arranged for the veteran to undergo 
numerous VA examinations, the reports of which are of record.  
In support of his claim, the veteran has submitted treatment 
records from the Doctors Care clinic located in South 
Carolina; from Inlet Medical Associates in Murrells Inlet, 
South Carolina; a report from the Conway Hospital in Conway, 
South Carolina; a letter from Dr. M. Daley; a letter from a 
VA nurse practitioner; a report from Dr. C. Hall; and 
numerous personal and other supporting lay statements.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence, pertinent to the claims being 
decided, that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims for service connection for the 
residuals of a neck injury, and for a disability manifested 
by numbness and tingling of the fingers, as secondary to 
service-connected diabetes mellitus. 

II.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See         38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).

A.	Residuals of Neck Injury

1.	Background

The veteran's SMRs include an October 1965 treatment report 
that notes a complaint of stiffness in the neck, as well as 
of a general sensation of coldness; the impression was an 
upper respiratory infection.  A July 1966 letter from a 
private attorney, included with the SMRs, reflects that the 
veteran had obtained legal representation following his 
involvement in a July 1966 automobile accident at a naval 
base in Virginia Beach, Virginia.  The report of the 
veteran's January 1973 separation examination does not 
include any notation with regard to pain or other symptoms 
involving the area of the neck.  

Treatment records from the Doctors Care clinic, dated from 
May 1996 to April 2002, note an ongoing assessment of back 
pain affecting the upper as well as lower areas of the back.

Records from the Charleston VAMC, dated from January 2002 to 
May 2002, and from June 2003 to February 2005, include a 
February 2002 physician's report that notes the veteran's 
ongoing complaint of low back pain, although the veteran's 
neck at this time was supple, with no left axis deviation or 
jugular venous distention.  

In its July 2002 rating decision, the RO denied service 
connection for the residuals of a neck injury, and the 
veteran perfected an appeal of that denial.  In his January 
2003 NOD, the veteran related that while in service, he 
underwent training in parachute jumping, and that on one 
instance during a practice jump he experienced a partial 
parachute malfunction and a difficult landing.  According to 
the veteran, after this incident he suffered a stiff neck, 
and was transported to a nearby military medical facility, 
where he stayed overnight, and was diagnosed with a pinched 
nerve.  The veteran further stated that in April 1966, he was 
driving a truck at a military base when he was involved in a 
head-on collision with a flight line vehicle used to tow 
aircraft.  He indicated that his injuries included a sore 
back and whiplash to his neck.

In a March 2004 statement, an individual who stated that he 
had served with the veteran, recalled that in 1966, the 
veteran had been involved with a head-on collision with an 
aircraft tow tractor while driving a military truck, and that 
the truck sustained significant damage and had to be removed 
from service. 

A May 2004 report from Dr. C. Hall, notes that the veteran 
had a history of a motor vehicle accident in service in 1966, 
immediately after which he experienced neck pain.  The pain 
did not subside for over a week.  It was also noted that over 
the last four years, the veteran had experienced recurrent 
pain in the middle and lower cervical spine area.  An 
examination of the spine revealed mild to moderate tenderness 
without spasm in the cervical paraspinal and trapezius 
muscles bilaterally, with no tenderness or spasm elsewhere in 
the cervical region.  There was also moderate tenderness to 
palpation centrally over the middle and lower cervical spine, 
and very mild tenderness in the mid-lumbar spine with no 
lumbar paraspinal muscle spasm.  A recent MRI of the cervical 
spine revealed that C3-4 appeared normal except for 
questionable mild foraminal stenosis bilaterally without 
nerve root impingement.  From C4-5 to C6-7, there was a large 
paracentral disc and osteophyte complex causing severe 
central canal stenosis on the right, and compression of the 
right side of the spinal cord.  There was mild left foraminal 
stenosis without obvious nerve root impingement at C4-5, 
moderate to severe right foraminal stenosis with possible 
nerve root impingement at C5-6, mild left foraminal stenosis 
at C5-6 without obvious nerve root impingement, and mild to 
moderate foraminal stenosis bilaterally at C6-7 without 
obvious nerve root impingement.  The impression was, inter 
alia, of severe cervical stenosis from C4-5 through C6-7.  It 
was further noted that the veteran had significant spinal 
cord compression on the right in this region, although the 
only signs or symptoms he had were myelopathy and bladder 
dysfunction; the veteran also had a significant degree of 
neck pain.  The physician indicated that the veteran's neck 
problems were as likely as not caused by his motor vehicle 
accident in service, as he had experienced neck pain and 
numbness in both hands for a short time period after his 
accident.  

On VA examination of the spine in May 2004, the veteran 
reported a history of a motor vehicle accident in service 
that was treated at military clinic as a neck injury, and for 
which he received a cervical collar and nonsteroidal anti-
inflammatory medication.  The examiner noted that a review of 
the veteran's medical records from that period did not 
substantiate this history, as there was a reference to a 
motor vehicle accident with complaints only of low back pain 
and arm pain, and a diagnosis of lumbar strain.  Also noted 
was that the veteran reported having been relatively 
comfortable since the mid-1970s, up until about three to four 
years previously, when he began to have recurrent pain in the 
posterior neck area with frequent radiation to the tops of 
both shoulders.

Physical examination revealed no palpable spasm in the neck 
or upper trapezius muscles.  The veteran demonstrated range 
of motion of the cervical spine of flexion to 40 degrees, 
with pain beginning at 30 degrees; extension to 15 degrees, 
with pain at that point; lateral bending of 25 degrees to the 
right and 15 degrees to the left, with pain at each extreme; 
and rotation in each direction to 60 degrees, with pain at 
that point.  Finger dexterity and grip strength were 
perceived as normal and equal.  The veteran's posture and 
gait were normal except for a slightly head-forward neck 
posture, and he did not use assistive devices for walking.  
The examiner noted the results of a September 2003 MRI of the 
neck region (as discussed above in more detail in reference 
to the May 2004 private physician's report).  He then 
indicated that contrary to the May 2004 opinion of Dr. C. 
Hall on the issue of causation, it was his opinion that it 
was unlikely that the veteran's present neck problems were 
caused by or otherwise related to the 1966 motor vehicle 
accident.  The examiner noted in this regard that the medical 
records from 1966 did not support the veteran's statement 
that he was treated for neck pain at that time, but rather, 
only identified low back symptoms and treatment for lumbar 
strain.  Also noted was that the veteran's recent MRI 
findings indicated severe abnormalities in the cervical 
spine, and that if conditions of this degree of severity had 
been present for any length of time, the veteran would have 
been complaining of more symptoms prior to 2000.  The 
examiner concluded that it was not likely that the veteran's 
current cervical spine condition was related to the known 
accidents that occurred while in service.   


2.	Analysis

Considering the competent and probative evidence in light of 
the above-noted criteria, the Board finds that the criteria 
for service connection for the residuals of a neck injury 
have not been met.  

As indicated above, the veteran's SMRs do not note the 
occurrence of a neck injury during his active military 
service.  An October 1965 record reflects a complaint of 
stiffness in the neck, although the assessment was an upper 
respiratory infection.  Also noted in July 1966 was that the 
veteran had been involved in an auto accident earlier that 
month; no resulting symptoms are noted with regard to this 
incident.  
Significantly, even assuming as credible the veteran's 
assertions as to an in-service neck injury, as discussed 
below, the competent evidence does not support the conclusion 
that any currently diagnosed disability is medically related 
to such injury during service.  

While VA and private physicians have each noted extensive 
pathology presently involving the cervical spine region (to 
include mild to severe foraminal stenosis, and nerve 
impingement), the Board finds that the most persuasive 
medical evidence on the matter of a nexus between these 
conditions and service weighs against the veteran's claim.  
In his May 2004 report, Dr. D. Hall indicated that the 
current problems affecting the veteran's neck were as likely 
as not due to his auto accident in service, in particular, as 
he had experienced neck pain for a short time period after 
the accident.  However, that same month, a VA examiner 
determined that it was unlikely that the veteran's neck 
problems were related to service, taking into consideration 
the veteran's reported 1966 auto accident and other known 
accidents that occurred therein.  The physician noted in 
support of this opinion, that the veteran's SMRs did not 
reflect treatment for neck pain contemporaneous with the 1966 
accident, and furthermore, that given the severe 
abnormalities of the cervical spine shown on a recent MRI, 
the veteran would have likely complained of symptoms well in 
advance of four years ago had conditions of that severity 
been present for any considerable time period.              

The Board finds the opinion of the May 2004 VA physician more 
probative than the opinion from the veteran's private 
physician on the matter of a nexus between the veteran's 
current cervical spine condition and military service.  In 
contrast to the private physician's opinion, which reflects 
consideration of an examination and the veteran's reported 
history, the above VA physician has based his conclusion upon 
a comprehensive examination and a thorough review of the 
veteran's documented medical history as well as his 
assertions, to include both SMRs and the extensive evidence 
of post-service treatment (in addition to the opportunity to 
review the contrary opinion expressed by the veteran's 
private physician earlier that month).  The Board finds that 
the VA physician's opinion is more persuasive, and thus, 
entitled to more weight on the question of medical nexus.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  Hence, the Board 
concludes that the preponderance of the medical evidence 
weighs against the claim for service connection for the 
residuals of a neck injury.

B.	Numbness and Tingling as Secondary to Diabetes

1.	Background

In its May 2002 rating decision, the RO granted service 
connection and assigned an initial 20 percent rating for 
diabetes mellitus, effective February 19, 2002.  

On VA examination in May 2003 for diabetes, the veteran 
reported that he had been a diabetic for the past two and 
one-half years.  He complained of sharp needle-type pain in 
the fingertips and in the heels of his hand, which occurred 
several times per day for 10 to 15 minutes.  He also 
complained that he had cervical radiculopathy that caused his 
hands to go numb and to fall asleep at night.  The veteran 
stated that he had last worked two years ago as a computer 
programmer, and that he was no longer able to work because of 
difficulty concentrating and numbness in the hands when 
operating computer equipment.  A physical examination 
revealed normal sensation and good capillary refill in the 
hands, and 2+ radial pulses bilaterally.  He had a negative 
median nerve compression test, negative Tinel's sign, 
negative Phalen's sign, and negative reverse Phalen's sign.  
In providing his overall clinical impression, the examiner 
noted that the veteran reported a pins and needles sensation 
in his fingertips, which may have been early peripheral 
neuropathy.   

The report of an April 2004 VA examination of the peripheral 
nerves, notes that the purpose of the examination was to rule 
out diabetic peripheral neuropathy of the upper and lower 
extremities.  It was further noted that the veteran had been 
a diabetic or about three years, and had been on medications 
throughout that time period.  He reported a three-year 
history of numbness and tingling in his hands with use, left 
greater than right, affecting the fourth and fifth fingers, 
as well as difficulty gripping.  He complained of pain on the 
tips of his third, fourth, and fifth fingers.  The examiner 
noted that a recent neurosurgery consultation 
electromyography (EMG) had confirmed bilateral carpal tunnel 
syndrome.  

On physical examination, the bilateral wrists were capable of 
5/5 motor strength in all planes.  The veteran had negative 
Tinel, Phalen, reverse Phalen, and median nerve compression 
bilaterally.  There was normal sensation to both upper 
extremities.  Range of motion in the right wrist consisted of 
palmar flexion to 55 degrees, dorsiflexion to 60 degrees, 
ulnar deviation to 20 degrees, and radial deviation to 15 
degrees.  There was no pain on range of motion testing, and 
no diminution with repetitive testing.  The left wrist 
demonstrated palmar flexion to 50 degrees, extension to 60 
degrees, ulnar deviation to 35 degrees, and radial deviation 
to 15 degrees.  There was no pain, or diminution with 
repetitive testing.  The impression was of a three-year 
history of diabetes mellitus type-2; a longer than three-year 
history of bilateral carpal tunnel syndrome, not related to 
diabetes mellitus; and bilateral lower extremity 
radiculopathy versus peripheral neuropathy.  An addendum to 
the examination report notes that a subsequent EMG study 
(apparently primarily for testing of the lower extremities) 
did not identify any peripheral neuropathy.

A May 2004 report from Dr. C. Hall, notes that the veteran 
denied any radicular pain or weakness in the upper 
extremities, although he did report a one and one-half year 
history of intermittent numbness, tingling, and pain in the 
fingertips of both hands that was worse at night.  The 
veteran also reported that he had been diagnosed with 
bilateral carpal tunnel syndrome at a VA hospital, and was 
told that he could have carpal tunnel release surgery in the 
future if he wished.  A physical examination indicated that 
there was no Tinel's sign at the wrist or elbow at either 
side.  General muscle strength and coordination were normal.  
No tremor or involuntary movements were noted.  The 
impression was, in pertinent part, of numbness, tingling, and 
pain in fingers of both hands that was due to bilateral 
carpal tunnel syndrome, probably as a result of diabetes 
mellitus.

2.	Analysis

After careful review of the competent evidence, the Board 
finds that the criteria for service connection for a 
disability manifested by numbness and tingling of the 
fingers, as secondary to service-connected diabetes mellitus, 
have not been met.

The most persuasive evidence in this case regarding the 
matter of an etiological relationship between claimed 
numbness and tingling of the fingers, and diabetes mellitus, 
clearly militates against the claim for secondary service 
connection.  Initially, the Board notes that while a May 2003 
VA physician (in connection with an examination for diabetes 
mellitus) identified a complaint of pins and needles 
sensation in the veteran's fingertips, which may have been 
the beginning of early peripheral neuropathy, such opinion is 
at best, speculative, and thus of minimal probative value.  
See e.g., Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown,  5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus); 
and Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative).  In any event, subsequent examination of the 
peripheral nerves in April 2004, to confirm the existence of 
any peripheral neuropathy, did not reveal the presence of 
this condition. 

With regard to the two opinions of record that more 
definitively address a possible relationship between numbness 
and tingling of the fingers, and diabetes mellitus, the first 
such opinion, that of the April 2004 VA examiner, notes that 
the veteran had a three-year history of diabetes mellitus, 
and a greater than three-year history of bilateral carpal 
tunnel syndrome that was unrelated to his diabetes.  
Subsequently, a May 2004 private physician opined that the 
veteran suffered from numbness, tingling, and pain in his 
fingers from bilateral carpal tunnel syndrome, probably as a 
result of diabetes mellitus; no other conditions affecting 
the upper extremities were diagnosed.  The Board finds that 
the opinion of the April 2004 VA physician is the more 
probative as to the matter of a relationship between a 
disability characterized by numbness and tingling of the 
fingers, and diabetes mellitus.  This physician has provided 
his conclusion on the basis of a detailed and comprehensive 
physical examination (to include specific testing procedures 
intended for evaluation of a claimed disability involving 
numbness and tingling), as well as the veteran's pertinent 
documented medical history, whereas the May 2004 private 
physician conducted a more general examination of the 
veteran, and further, considered only the veteran's own 
reported history.  Hence, the April 2004 VA physician's 
opinion represents the most persuasive opinion of record on 
the question of the etiology of the claimed disability (see 
Hayes, 5 Vet. App. at 69-70).  

C.	Conclusion

For all the foregoing reasons, the Board concludes that the 
claims for service connection for the residuals of a neck 
injury, and for a disability manifested by numbness and 
tingling of the fingers as secondary to service-connected 
diabetes mellitus, must be denied.  

The Board does not doubt the sincerity of the veteran's 
belief that he currently experiences either the residuals of 
an in-service neck injury, and a disability manifested by 
numbness and tingling as a result of his service-connected 
diabetes.  However, as a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to render a probative opinion on a medical matter, 
to include the etiology of the disability for which service 
connection is sought.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The Board has also considered the applicability of the 
benefit-of-the-doubt doctrine; however, as competent and 
persuasive evidence does not support either claim, that 
doctrine is not applicable to the instant appeal.  See 38 
U.S.C.A. § 5107(b);             38 C.F.R. §3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the residuals of a neck injury is 
denied.

Service connection for a disability manifested by numbness 
and tingling of the fingers, as secondary to service-
connected diabetes mellitus.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim for service connection for a 
disability manifested by numbness and tingling of the 
fingers, on a direct basis, is warranted.  

The veteran's SMRs include a June 1966 record that notes that 
the veteran presented with a complaint of numbness in both 
hands, occurring intermittently over the past three days, in 
each instance lasting for five minutes.  It was noted 
objectively that the veteran had no spasms, pallor, or 
cyanosis, and that his pulses were good bilaterally.  A July 
1966 record notes that the veteran had been involved in an 
automobile accident, but does not provide details as to any 
resulting injury.  More recently, in a January 2003 
statement, the veteran alleged that following an incident in 
service in which his parachute partially malfunctioned during 
a practice jump, he had a loss of feeling in his arms that he 
described as a tingling, or "falling asleep" sensation; he 
further stated that he experienced a similar sensation 
immediately after a 1966 auto accident.    

The medical evidence since discharge from service includes 
reports from the Doctors Care clinic, dated in August 1998 
and July 2000, that each note symptoms of tingling and 
numbness in the hands and fingers, bilaterally.  The report 
of an April 2004 VA examination of the peripheral nerves 
notes an impression of a more than three-year history of 
bilateral carpal tunnel syndrome.  A May 2004 report from Dr. 
C. Hall, likewise notes an impression of numbness, tingling, 
and pain in the fingers of both hands, that was most likely 
bilateral carpal tunnel syndrome.   

In view of the veteran's documented complaints in service, 
and recent diagnoses of bilateral carpal tunnel syndrome, the 
Board finds that a VA examination and opinion to determine 
the precise nature of any current disability manifested by 
numbness and tingling of the fingers, and whether such 
disability is medically related to the veteran's active 
military service, is warranted.  See 38 U.S.C.A. § 5103A.  
Hence, the RO should arrange for the veteran to undergo 
further neurological examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may result in a denial of 
the claim.  See 38 C.F.R. § 3.655 (2004).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent medical facility.    

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Charleston 
VAMC, dated from January 2002 to May 2002, and from June 2003 
to February 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Charleston VAMC, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2004) as regards requests 
for records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.   

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's claimed disability affecting the 
upper extremities, from the Charleston 
VAMC, since February 2005.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim for 
service connection for a disability 
manifested by numbness and tingling, on a 
direct basis, within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
examination for the claimed disability 
manifested by numbness and tingling of the 
hands, by a neurologist, at an appropriate 
VA medical facility.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all pertinent 
results made available to the primary 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The examiner should clearly identify all 
disability(ies) affecting the veteran's 
hands and fingers, bilaterally. With 
respect to each diagnosed disability, the 
examiner should opine whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability is medically related to the 
veteran's active military service, to 
include the symptoms and complaints noted 
in the veteran's service medical records.  
In providing the requested opinion, the 
examiner should specifically note his or 
her consideration of the April 2004 VA 
examination report and May 2004 private 
physician letter, each rendering a 
diagnosis in connection with the 
veteran's reported numbness and tingling 
in the fingers.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a disability 
manifested by numbness and tingling of 
the fingers, on a direct basis, in light 
of all pertinent evidence and legal 
authority.  

8.	If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


